Exhibit 10.27

P E R F O R M A N C E – B A S E D

R E S T R I C T E D  S T O C K  U N I T  A W A R D  C E R T I F I C A T E

 

Non-transferable

 

G R A N T  T O

 

___________________________

(“Grantee”)

 

by Comstock Holding Companies, Inc. (the “Company”) of

 

restricted stock units convertible, on a one-for-one basis, into shares of Stock
(the “Units”).

 

The Units are granted pursuant to and subject to the provisions of the Comstock
Holding Companies, Inc. 2019 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following pages (the “Terms and Conditions”).  By
accepting the Units and signing below, Grantee shall be deemed to have agreed to
the Terms and Conditions set forth in this Award Certificate and the Plan.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.

 

The target number of Units subject to this award is _____ (the “Target
Award”).  

 

IN WITNESS WHEREOF, Comstock Holding Companies, Inc., acting by and through its
duly authorized officers, has caused this Award Certificate to be duly executed.

 

 

 

COMSTOCK HOLDING COMPANIES, INC.

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

By:

Its:

 

 

[NAME]

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

1.Defined Terms.  Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.  In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this Award
Certificate:  

(a)“CIC Qualifying Termination” means Grantee’s termination of Continuous
Service without Cause or Grantee’s resignation for Good Reason, in each case
within two (2) years following a Change in Control.

(b)“Determination Date” means the date of the Committee’s determination of the
Performance Factor and approval of the Earned Award, which shall be any date
between January 1 and March 15 of the year immediately following the year in
which the Performance Period concludes.  

(c)“Earned Award” means the number of Units equal to the Target Award multiplied
by the Performance Factor (rounded down to the nearest whole share), as
determined by the Committee.

(d) “Performance Factor” means the percentage, from 0% to 200%, that shall be
applied to the Target Award to determine the number of Units earned, as more
fully described in Exhibit A hereto.

(e)“Performance Objective” shall be defined on Exhibit A.

(f)“Performance Period” shall be defined on Exhibit A.

(g)“Non-CIC Qualifying Termination” means Grantee’s termination of Continuous
Service by reason of Grantee’s death or Disability.

(h)“Target Award” means the number of Units granted pursuant to this Award
Certificate, as indicated on the cover page hereof.

2.Vesting.  The Units have been credited to a bookkeeping account on behalf of
Grantee.  The Units shall be earned in whole, in part, or not at all, on the
Determination Date, as provided on Exhibit A attached hereto. Any Units that
fail to vest in accordance with the terms of this Award Certificate shall be
forfeited and reconveyed to the Company without further consideration or any act
or action by Grantee.  

3.Conversion to Stock.  The Earned Award shall be converted to shares of Stock
on the Determination Date, provided that, except as otherwise provided herein,
Grantee remains in Continuous Service through the last day of the Performance
Period. The shares of Stock shall be registered in the name of

Grantee as of the Determination Date, and certificates for the shares of Stock
(or, at the option of the Company, statements of book entry notation of the
shares of Stock in the name of Grantee in lieu thereof) shall be delivered to
Grantee or Grantee’s designee upon request of Grantee as soon as practicable
after the Determination Date, but no later than sixty (60) days following the
Determination Date.  

4.Termination of Employment.

(a)If Grantee’s Continuous Service terminates for any reason prior to the last
day of the Performance Period other than as provided herein, then Grantee shall
forfeit Grantee’s outstanding Units as of the date of such termination without
further consideration or any act or action by Grantee.  

(b)If Grantee’s Continuous Service is terminated for Cause at any time prior to
the Determination Date, then Grantee shall forfeit Grantee’s outstanding Units
without further consideration or any act or action by Grantee.

(c)If Grantee has a Non-CIC Qualifying Termination prior to the last day of the
Performance Period, then a pro rata portion of the Units may be earned in whole,
in part, or not at all, on the Determination Date, as provided on Exhibit A
attached hereto (with such pro rata portion determined by multiplying the Earned
Award by a fraction, the numerator of which shall be the number of months
elapsed in the Performance Period prior to Grantee’s Non-CIC Qualifying
Termination, and the denominator shall be 36).

5.Change in Control.

(a)If there is a Change in Control prior to the last day of the Performance
Period, and the Units are not assumed by the surviving entity or otherwise
equitably converted or substituted in connection with the Change in Control in a
manner approved by the Committee or the Board, then (i) if the Change in Control
occurs during the first half of the Performance Period, a pro rata portion of
the Target Award shall vest and convert to shares of Stock (with such pro rata
portion determined by multiplying the Target Award by a fraction, the numerator
of which shall be the number of months elapsed in the Performance Period prior
to the Change in Control, and the denominator shall be 36); and (ii) if the
Change in Control occurs during the second half of the Performance Period, a pro
rata portion of the Units shall vest and convert to shares of Stock based upon
the actual level of achievement of the Performance Objectives against pro rata
performance levels measured as of the date of the Change in Control (with such
pro rata portion determined by multiplying the earned Units by a fraction, the
numerator of which shall be the number of months elapsed in the Performance
Period prior to the Change in Control, and the denominator shall be 36).

 

--------------------------------------------------------------------------------

 

(b)If there is a Change in Control prior to the last day of the Performance
Period, and the Units are assumed by the surviving entity or otherwise equitably
converted or substituted in connection with a Change in Control in a manner
approved by the Committee or the Board, then, as of the date of a CIC Qualifying
Termination, (i) if the CIC Qualifying Termination occurs during the first half
of the Performance Period, a pro rata portion of the Target Award shall vest and
convert to shares of Stock (with such pro rata portion determined by multiplying
the Target Award by a fraction, the numerator of which shall be the number of
months elapsed in the Performance Period prior to the CIC Qualifying
Termination, and the denominator shall be 36); and (ii) if the CIC Qualifying
Termination occurs during the second half of the Performance Period, a pro rata
portion of the Units shall vest and convert to shares of Stock based upon the
actual level of achievement of the Performance Objectives against pro rata
performance levels measured as of the end of the calendar quarter immediately
preceding the date of termination (with such pro rata portion determined by
multiplying the earned Units by a fraction, the numerator of which shall be the
number of months elapsed in the Performance Period prior to the CIC Qualifying
Termination, and the denominator shall be 36).

6.Dividend Equivalent Rights; Voting Rights.

(a)The Units are not entitled to any dividends or dividend equivalent rights.

(b)Grantee shall not have voting rights with respect to the Units.  Upon
conversion of the Units into shares of Stock, Grantee shall obtain full voting
rights and other rights as a shareholder of the Company.

7.No Right of Continued Service.  Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company to terminate
Grantee’s service at any time, nor confer upon Grantee any right to continue to
provide services to the Company.

8.Restrictions on Transfer and Pledge.  No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party,
or shall be subject to any lien, obligation, or liability of Grantee to any
other party.  The Units are not assignable or transferable by Grantee other than
by shall or the laws of descent and distribution.  

 

9.Restrictions on Issuance of Shares.  If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any Exchange or under any foreign, federal,

or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the settlement of
the Units, the Units shall not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.

10.Payment of Taxes.  The Company has the authority and the right to deduct or
withhold, or require Grantee to remit to the employer, an amount sufficient to
satisfy federal, state, and local taxes (including Grantee’s FICA obligation)
required by law to be withheld with respect to any taxable event arising in
connection with the Units. The withholding requirement shall be satisfied by
withholding from the settlement of the Units Shares having a Fair Market Value
on the date of withholding equal to the amount required to be withheld  in
accordance with applicable tax requirements.

11.Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Award Certificate, and this Award Certificate shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.

12.Successors.  This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

13. Severability.  If any provision or portion of this Award Certificate shall
be or become illegal, invalid or unenforceable in whole or in part for any
reason, such provision shall be ineffective only to the extent of such
illegality, invalidity or unenforceability without invalidating the remainder of
such provision or the remaining provisions of this Award Certificate. Upon such
determination that any term or other provision is illegal, invalid, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Award Certificate so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the agreements
contemplated hereby are fulfilled to the extent possible.

14. Interpretation.  The headings contained in this Award Certificate are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Certificate. The language in all parts of this
Award Certificate shall in all cases be construed according to its fair meaning,
and not strictly for or against any party hereto. In this Award Certificate,
unless the context otherwise requires, the masculine, feminine and neuter
genders and the singular and the plural include one another.

- 2 -

--------------------------------------------------------------------------------

 

15.Notice.  Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage
prepaid.  Notices to the Company must be addressed to Comstock Holding
Companies, Inc. 1886 Metro Center Drive, 4th Floor, Reston, Virginia 20190;
Attn: Corporate Secretary, or any other address designated by the Company in a
written notice to Grantee. Notices to Grantee shall be directed to the address
of Grantee then currently on file with the Company, or at any other address
given by Grantee in a written notice to the Company.

16.Clawback.  The Units shall be subject to any compensation recoupment policy
of the Company that is applicable by its terms to Grantee and to awards of this
type.  

17.Applicable Law.  The Company and Grantee agree that this Award Certificate
shall be governed by and construed and interpreted in accordance with the laws
of the State of Virginia without giving effect to its conflicts of law
principles.  

 



- 3 -

--------------------------------------------------------------------------------

 

Exhibit A

 

Defined Terms

 

Performance Objectives:

 

[Insert Objective]

Cumulative CHCI EBITDA:

 

[INSERT DEFINITION]

Cumulative Managed Portfolio Revenue:

 

[INSERT DEFINITION]

Performance Period:

 

[Insert Performance Period]

 

 

Performance Matrix

 

[attached]

 

 